DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/25/22 has been entered. As directed by amendment, claims 1-11 are amended and claims 14-15 (authorized by the applicant as listed below examiner’s amendment) are cancelled. Applicant’s amendments to claims have overcome 112(f) claim interpretation, and 112(b) rejection previously set forth in the non-final office action mailed on 12/29/21.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 6/9/22.
The following changes to the claims have been approved by the examiner and agreed upon by the applicant: 
Cancel claims 14 and 15. 
Allowable Subject Matter
Claims 1-13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular, Matsuura US 20100063352), with respect to claim 1, does not disclose wherein the processor is configured to control the number of light emission frames of the white light and the number of light emission frames of the specific light in one light emission cycle according to the at least one of the moving speed of the image sensor, the zoom information, or the light emission amount of the white light or the specific light, wherein the processor is configured to perform control to set a light emission pattern to the light source such that the number of light emission frames of the specific light is greater than the number of light emission frames of the white light at a time of using the zooming, and perform control such that the number of light emission frames of the white light is greater than the number of light emission frames of the specific light at a time of not using the zooming. Rather, Matsuura teaches a medical image processing system comprising: a light source (a light source device 12) that emits white light or specific light having a spectrum different from a spectrum of the white light ([0014] special light has different spectral characteristic from the normal light); an image sensor (image sensor 23) configured to acquire a white light image by imaging an observation target being illuminated with the white light ([0014]-[0015] light source device has a normal light source for emitting the normal light having a broad band), and acquires a specific light image by imaging the observation target being illuminated with the specific light ([0014]-[0015] light source for emitting the special light having a narrow band); and a processor an configured to acquire at least one of a moving speed of the image sensor (image sensor 23), zoom information relating to zooming of enlarging the observation target, or a light emission amount of the white light or the specific light ([0014]-[0017] movement detection circuit detects an amount of movement; [0041] movement detection circuit 45 outputs the magnitude of the detected movement vector). Claims 2 and 3 are similarly allowable at least for the same reason stated for claim 1. Claims 4-13 and 16-17 are dependents from claim 1 and similarly allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        /TIMOTHY J NEAL/Primary Examiner, Art Unit 3795